Citation Nr: 1623049	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD), to include entitlement to a rating in excess of 30 percent prior to August 12, 2014.

2.  Entitlement to total disability based on individual unemployability (TDIU) prior to August 12, 2014.

3.  Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1966 to June 1970, including combat in the Republic of Vietnam.  He received numerous awards for his honorable service, including the Purple Heart.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

These issues were previously before the Board in January 2014, and were remanded for further development.  Specifically, the Board requested updated VA treatment records be obtained, and additional VA examinations be provided.  The requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for hearing loss was also remanded in January 2014.  However, in a November 2014 rating decision the RO granted service connection for this issue, constituting a full grant of all issues sought on appeal.  Accordingly, the issue of entitlement to service connection for bilateral hearing loss is no longer before the Board.

In the same November 2014 rating decision, the RO also granted entitlement to TDIU effective August 2014, and informed the Veteran this constituted a full grant of all issues sought on appeal.  However, in the January 2014 remand, the Board found the issue of entitlement to TDIU was raised in conjunction with the Veteran's claim for an increased rating for his PTSD.  Because the period on appeal regarding the increased rating for PTSD dates back to the Veteran's December 10, 2007 claim, granting TDIU effective August 12, 2014 does not constitute a full grant of all benefits sought on appeal.  Accordingly, the issue of entitlement to TDIU prior to August 12, 2014 is before the Board, as indicated above.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to a higher rating for service-connected PTSD, entitlement to service connection for a bilateral foot disability, and entitlement to TDIU prior to June 1, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity effective December 10, 2007.

2.  The Veteran's PTSD caused occupational and social impairment with deficiencies in most areas effective June 1, 2013.

3.  The Veteran met the schedular criteria for TDIU and was unable to secure or follow substantially gainful occupation as a result of his service-connected disabilities effective June 1, 2013. 






CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating effective December 10, 2007, and a 70 percent rating effective June 1, 2013, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for TDIU have been met effective June 1, 2013.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

The Veteran is seeking an increased rating for his service-connected PTSD.  As addressed more fully below, the evidentiary record before the Board substantiates an award of additional compensation benefits.  However, as potentially relevant evidence may not be associated with the claims folder, the Board does not reach any final findings of fact and/or conclusions of law potentially adverse to the Veteran.  A final decision on all issues will be deferred pending the receipt of additional records, which is addressed in the REMAND following this decision.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD was assigned an initial rating of 30 percent under DC 9411, and an increased 70 percent rating was granted effective August 12, 2014.  Under this DC, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and consideration normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A higher 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

An increased, 70 percent, rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A maximum, 100 percent, rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (also known as "DSM").  38 C.F.R. § 4.130.  Although no longer used in the DSM 5, the DSM IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual.  Because these scores were used in the Veteran's relevant treatment records from the period on appeal, they will be considered by the Board.

Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

GAF scores ranging between 21 and 30 indicate behavior is considerably influenced by delusions, hallucinations, or serious impairment in communication or judgment.  (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

As will be discussed, the evidence reflects the Veteran's PTSD warrants an initial rating of 50 percent effective December 10, 2007, and his increased 70 percent rating is warranted effective June 1, 2013.  As will be discussed below, the Board defers any final decision on entitlement to higher ratings still pending additional development.

Throughout the period on appeal, the Veteran has sought medical treatment for his psychiatric disorders, and has been diagnosed with anxiety, depression, and PTSD.  See e.g. January 2008 letter from VA physician.  However, the VA examiner opined the Veteran's diagnosed disorders are interrelated, and his symptoms cannot be distinguished.  See February 2008 VA examiner's report.  Accordingly, his PTSD rating shall contemplate all psychiatric symptoms.

In February 2008, he was provided with a VA examination.  During this examination, the Veteran demonstrated difficulties concentrating, short term memory impairment, paranoid ideations and delusions, and panic attacks which were occasionally severe.  Although the examiner opined these symptoms did not result in any decrease in work efficiency or reduced reliability, these noted symptoms are like those associated with a higher, 50 percent rating.  Furthermore, nothing in the examiner's report suggests symptoms of this severity developed only in the approximately three months since he filed his claim.  Accordingly, an initial 50 percent rating is warranted.

This examiner's report, however, does not suggest the Veteran demonstrated the criteria associated with a higher, 70 percent rating.  The Veteran was able to provide an accurate and complete family, military, and occupational history, including attending two years of college and two divorces.  He described no longer having a relationship with his daughter, who hurt him "real, real bad," but reported an ongoing relationship with his oldest son.  He presented as neatly groomed, oriented to all spheres, demonstrated unremarkable psychomotor activity, and spoke with spontaneous speech and normal affect.  Therefore, the Veteran did not demonstrate symptoms such as spatial disorientation, neglect of personal appearance, or intermittently illogical speech.  He described experiencing avoidance, detachment, irritability, sleep difficulties, and exaggerated startle response.  However, he did not suggest he experienced symptoms of such severity as near-continuous panic, as contemplated by a higher rating.  

The Veteran did indicate experiencing poor impulse control, a symptom associated with a 70 percent rating.  However, he described he had the ability to recognize these periods of violence resulting from poor impulse control and during these times he would self-isolate.  Furthermore, the presence of this symptom alone does not suggest the Veteran experienced occupational and social impairment with deficiencies in most areas.  Instead, the examiner specifically opined the Veteran did not have any problems with the activities of daily living.  The examiner also described the Veteran's PTSD symptoms as "mild" and assigned a GAF score of 68, further suggesting mild symptoms.  Therefore, when evaluated as a whole, the Veteran's PTSD symptoms do not suggest he experienced occupational and social impairment with deficiencies in most areas.  Accordingly, a rating in excess of 50 percent does not appear warranted at this time.

In his May 2008 written notice of disagreement, the Veteran reported experiencing difficulties remembering what happened last week, or remembering appointments.  In a June 2008 written statement, his employer also described the Veteran experienced less consistent attendance and memory lapses since the fall of 2007.  This evidence suggests the Veteran continued to experience symptoms like impairment of short-term and long-term memory, contemplated by his currently assigned 50 percent rating.  However, these statements do not suggest he demonstrated symptoms like those associated with a higher rating.

The Veteran continued to receive routine psychiatric treatment from the VA medical facilities throughout 2008 and 2009.  In these records he reported experiencing depression, distressing dreams, and feelings of failure.  See e.g. August 2008 and December 2009 VA treatment records.  However, in these records he continued to present as properly groomed, fully oriented, maintained good eye contact, and spoke with normal rate, tone, and volume.  See e.g. November 2008 VA treatment record.

In a June 2010 written statement, the Veteran reported his PTSD had gotten worse, with increasing flashbacks.  He described recently being angry and irritable "most of the time," and as a result self-isolated more.  He found it difficult to concentrate, and also experienced increased difficulties with sleep.  He estimated experiencing approximately four to five panic attacks per week.  He described similar increased symptoms during his September 2012 hearing with the undersigned Veterans Law Judge (VLJ), and as a result reported his children would no longer talk to him.  However, despite his reported increase in symptoms, the criteria associated with a higher rating still have not been met.  That is, although the Veteran reported more frequent panic attacks, he did not describe symptoms such as "near-continuous" panic, the symptoms contemplated by a higher rating.  Furthermore, although he reported increased difficulties concentrating, he did not suggest any deficiency in thinking or judgement.  Finally, these statements do not suggest the Veteran endorsed symptoms such as obsessional rituals, intermittently illogical speech, or spatial disorientation.  Therefore, even considering his competent lay descriptions of increased symptoms, the Veteran still did not meet the criteria associated with a higher rating.

The Veteran continued to receive routine psychiatric treatment throughout 2012 and early 2013.  In these records, he frequently spoke with a flat affect, but was consistently noted to maintain good eye contact, full orientation to all spheres, and intact judgement and insight.  See e.g. October 2012 VA treatment record.  Additionally, GAF scores of 50 were assigned, suggesting moderately-severe symptoms.  However, in these medical records no disorientation or inappropriate behavior was noted.  Instead, he demonstrated fully intact insight, judgment, attention, and concentration.  See e.g. November 2012 VA treatment record.  In May 2013, he reported feeling "high levels of emotional distress" such as increased nightmares.  However, during this report continued good eye contact, normal speech, and clear and unremarkable thought process was noted.  No other symptoms like those associated with a 70 percent rating were noted, such as impaired impulse control or intermittently illogical speech.  Therefore, an increased rating was not warranted.

In June 2013, the Veteran was voluntarily hospitalized for his PTSD condition.  He explained that earlier than month a tornado and "baseball sized" hail hit his house and the accompanying noise sounded like a "big bang" and "explosions."  As a result, he was "scared" and "freaked out" and experienced an increase in PTSD symptoms, including nightmares.  He also endorsed experiencing suicidal ideation, a criteria associated with a higher rating.  In VA treatment records from the following month, the Veteran demonstrated poor concentration and perceptual distortions related to his combat experiences for the first time during the period on appeal.  This VA medical professional opined the Veteran's symptoms were "severe" and assigned a GAF score of 45, suggesting serious symptoms.  Subsequent medical records continued to suggest increased symptomatology, including a December 2013 VA treatment record which indicated the Veteran's level of cognitive impairment required him to write everything down and have directions explained several times.  This VA medical professional noted that GAF scores were no longer used, but opined the Veteran's symptoms would result in a GAF score of "perhaps even lower than 50," again suggesting serious symptoms.  Therefore, the Veteran began reflecting symptoms like those associated with an increased, 70 percent rating, in June 2013.  

In summary of all the foregoing, the Veteran is granted an initial rating of 50 percent effective December 10, 2007, and a 70 percent rating is granted effective June 1, 2013.  To this extent, his appeal is granted.  The question of entitlement to higher ratings still is discussed in the REMAND portion below.  As additional development is warranted, the Board defers consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). 

TDIU

As discussed above, the Veteran is seeking entitlement to TDIU prior to August 12, 2014.  VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

Based on the increased ratings for his PTSD assigned above, the Veteran now meets the schedular criteria for TDIU effective June 1, 2013, when he is assigned a 70 percent rating for his PTSD.  Furthermore, the evidence, including the Veteran's lay statements, the medical opinions from VA physicians, and letters from his previous employers, reflect he was unable to maintain and follow substantially gainful occupation as a result of his service-connected disabilities, including PTSD, at that time.  Accordingly, TDIU is granted effective June 1, 2013.  Entitlement to TDIU prior to June 1, 2013 is discussed in the remand section below.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As no final determination potentially adverse to the Veteran is being reached, there is no need to discuss compliance with the notice and assist provisions at this time.

ORDER

Entitlement to an initial 50 percent rating effective December 10, 2007, and a 70 percent rating effective June 1, 2013 for PTSD, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted effective June 1, 2013, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The evidence reflects the Veteran began to receive disability benefits from the Social Security Administration (SSA) in March 2014.  See August 2014 VA examination report.  The August 2014 examiner referred to the Veteran receiving Supplemental Security Income (SSI) -which is based on disability - while a September 2014 VA examiner suggested SSA benefits were based on age.  The Veteran's SSA records are not included in the claims file, and the record is not clear as to the basis of his SSA benefits.  Accordingly, these records held by another federal agency may be relevant to the remaining issues on appeal.  As a result, remand of the issues of entitlement to a rating in excess of 50 percent prior to June 1, 2013, and a rating greater than 70 percent for PTSD since June 1, 2013, as well as the claim of entitlement to service connection for a bilateral foot disorder, is required to obtain these SSA records.

Additionally, after the earlier effective date awarded above, the Veteran is seeking entitlement to TDIU prior to June 1, 2013.  Prior to that date, the Veteran did not meet the schedular requirements for TDIU.  38 C.F.R. § 4.16(a). 

However, 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.  In this case, the Veteran stopped working in 2012.  In a July 2013 letter, his VA physician indicated he was unemployable as a result of his PTSD symptoms and "has been for some time."  Because the evidence suggests he may have been unemployable as a result of his service-connected disabilities prior to June 2013, remand for consideration of TDIU prior to June 1, 2013 on an extraschedular basis is required.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records from the Social Security Administration (SSA), to include any decision regarding eligibility for disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

2.  Obtain updated VA treatment records since November 2014 and associate them with the claims file, including any records at the VA medical facility in Shreveport, Louisiana.

3.  Refer the Veteran's claim for TDIU prior to June 1, 2013 to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award.  This referral should include a full statement of the Veteran's service-connected disabilities, as well as his employment, educational, and medical histories.

4.  Then, readjudicate the claims of (a) entitlement to a rating in excess of 50 percent prior to June 1, 2013, and a rating greater than 70 percent for PTSD since June 1, 2013, (b) entitlement to service connection for a bilateral foot disorder and entitlement to TDIU for the time period prior to June 1, 2013.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


